DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/20; 5/4/21; 1/13/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou (U.S. Patent Application Publication No. 2018/0019843).

Regarding Claim 1, Papasakellariou discloses A terminal (UE 116 (FIG. 3)) comprising: a processor (processor (FIG. 3)) that determines a number of Physical Downlink Control Channel (PDCCH) 5candidates per aggregation level, based on information about a search space corresponding to a Subcarrier Spacing (SCS)(Papasakellariou discloses that gNB configures a UE with a first BW part of a system BW, UE determines a second BW part (par [0138]); based on a set of predetermined total ; and a receiver (transceiver (FIG. 3)) that monitors the PDCCH candidates in the search space based on the information about the search space (Papasakellariou discloses that the UE decodes PDCCH candidates for first set of numbers for first set of CCE aggregation levels in first BW part and for second set of numbers for second set of CCE aggregation levels in second BW part (par [0139]; FIG. 10), indicating UE monitoring the PDCCH candidates). 

Regarding Claim 2, Papasakellariou discloses The terminal according to claim 1, and further, Papasakellariou discloses wherein the number of PDCCH candidates to 10monitor per slot varies depending on the SCS (Papasakellariou discloses that number of PDDCH candidates per slot differs (FIG. 11); UE receives PDCCH transmissions in a first BW part over a first number of symbols in a first subset of slots from a set of slots and receive PDCCH transmissions in the first BW part over the first number of symbols and in a second BW part over a second number of symbols in a second subset of slots from a set of slots (par [0140]); first slot duration corresponds to cells using a first numerology and a second slot duration can correspond to cells with a second numerology (par [0157]); same numerology includes same subcarrier (SC) spacing (par [0130]))).  

Regarding Claim 3, Papasakellariou discloses The terminal according to claim 1, and further, Papasakellariou discloses wherein the receiver monitors PDCCH candidates in a first search space corresponding to a first SCS and PDCCH candidates in a second search space corresponding to a second SCS, in one cell at different times, respectively (Papasakellariou discloses that the UE can have a first number of PDCCH candidates for a CCE aggregation level for PDCCH transmissions in the first BW part of a cell and a second number of PDCCH candidates for the CCE aggregation level for PDCCH transmissions in the second BW part of cell (par [0136]; FIG. 10), thus within the same cell; RF receives first PDCCHs in first time-frequency resources and receiving second PDCCHs in second time-frequency resources, where the second time resources are different than first time resource (par [0082][0083]), indicating that they are monitored in different times).  

Regarding Claim 154, Papasakellariou discloses The terminal according to claim 1, and further, Papasakellariou discloses wherein the receiver monitors PDCCH candidates in a first search space corresponding to a first SCS in a first cell and PDCCH candidates in a second search space corresponding to a second SCS in a second cell, at a same time (Papasakellariou discloses that PDCCH is scheduled on different cells, but at the same slot, requiring monitoring at a same time (FIG. 12)).  

Regarding Claim 5, Papasakellariou discloses The terminal according to claim 1, and further, Papasakellariou discloses wherein the processor determines, based on a 20field of detected downlink control information, an SCS used for Physical Downlink Shared Channel (PDSCH) reception or Physical Uplink Shared Channel (PUSCH) transmission based on the downlink control information (Papasakellariou discloses that the UE can determine traffic type from numerology explicitly through a field in a DL CI format (par [0241]); UE transmits un a same slot a first number of PUSCHs conveying a first traffic type (par [0241])).  

Regarding Claim 6, Claim 6 is directed to a method claim and it does not teach or further define over the limitations recited in claim 1.   Therefore, claim 6 is also rejected for similar reasons set forth in claim 1.

Regarding Claim 7, Papasakellariou discloses A base station (gNB 102 (FIG. 2)) comprising: a processor (processor 225 (FIG. 2)) that generates information about a search space corresponding to a Subcarrier Spacing (SCS) for a terminal to determine a number of Physical Downlink Control Channel (PDCCH) candidates per aggregation level (Papasakellariou discloses that gNB configures a UE with a first BW part of a system BW and with a first set of numbers of PDCCH candidates for a respective first set of CCE aggregation levels for PDCCH transmission in the first BW part over the first number of symbols (par [0138]; FIG. 10); each BW part comprises of different slot duration (par [0138]; FIG. 9); first slot duration corresponds to cells using a first numerology and a second slot duration can correspond to cells with a second numerology (par [0157]); same numerology includes same subcarrier (SC) spacing (par [0130]))); and 10a transmitter (transceiver (FIG. 2)) that transmits the information about the search space to the terminal (Papasakellariou discloses that the UE decodes PDCCH candidates for first set of numbers for first set of CCE aggregation levels in first BW part and for second set of numbers for second set of CCE aggregation levels in second BW part (par [0139]; FIG. 10), indicating gNB transmitting the configured information to UE).  

Regarding Claims 8-12, Claims 8-12 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 3-5.   Therefore, claims 8-12 are also rejected for similar reasons set forth in claims 3-5.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414